Citation Nr: 9921853	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  98-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral high frequency hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 until 
August 1961.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of June 1998 from the Muskogee, Oklahoma Regional 
Office (RO) which denied an increased evaluation for the 
service-connected bilateral hearing loss.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran has level IV hearing in his right ear and 
level I hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.31, 4.85, Diagnostic 
Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action dated in April 1969, service connection for 
high frequency hearing loss was granted and a zero percent 
disability evaluation was assigned.  The appellant most 
recently reopened his claim for an increased rating for the 
service-connected bilateral hearing impairment in a claim 
received in August 1997.

The veteran asserts that his hearing impairment is more 
severely disabling than reflected by the currently assigned 
disability evaluation and warrant an evaluation of at least 
40 percent.  He contends that he has great difficulty in 
hearing and communicating in all situations, and has been 
required to learn how to read lips in order to be able to 
understand people.  He maintains that he misses everything 
that is said when a person's back is turned to him, and that 
he cannot hear radios or televisions without disturbing 
others around him.  The appellant also avers that his family 
and friends have corrected his speech for many years because 
he has forgotten how to pronounce words correctly because of 
an inability to hear them over time.  The appellant's 
accredited representative maintains that if an increased 
rating for hearing loss cannot be granted on a schedular 
basis, then extraschedular consideration is requested.  

The Board finds that the veteran's claim for an increased 
rating for bilateral hearing loss is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  Here, the veteran's claim is well grounded 
because he has a service-connected disability and evidence is 
of record that he claims shows exacerbation of the disorder.  
See Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board finds that all relevant facts have been properly 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2.  However, where entitlement to compensation has 
already been established and an increase in a disability 
rating is at issue, as in the instant case, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, 4000 cycles per second.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R.§ 4.85 and Part 4, Codes 6100 to 
6101 (1998).  (The Board points out in this regard that the 
VA Rating Schedule pertaining to the ears and other sense 
organs was amended and became effective June 10, 1999.  See 
64 Fed.Reg. 25202-25210 (1999).  However, it is found that 
the Tables used to rate hearing loss are unchanged.  
Therefore, a Remand to allow the RO to rate the veteran's 
hearing loss under the new regulations is not warranted.)  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Pursuant to the filing of his claim, the veteran submitted 
private clinical records dated between April 1984 and April 
1990 showing that his hearing was monitored over the course 
of those years.  Subsequently received were the results of 
audiometric studies performed by the Muskogee (OK) County 
Health Department in December 1997 in which it was noted that 
the findings obtained indicated a moderate to profound 
sensorineural hearing loss in both ears, and that the veteran 
would be a marginal candidate for amplification due to the 
nature of the hearing loss.  An addendum to that report was 
received in June 1998 indicating that the pure tone threshold 
averages for the right and left ears were a 63 decibel loss 
and a 54 decibel loss, respectively.  Speech discrimination 
ability was determined to be 80 percent for the right ear and 
92 percent for the left ear. 

The evidence in this regard reflects that on the most recent 
audiometric evaluation in December 1997, the veteran was 
shown to have a right ear pure tone threshold average loss of 
63 decibels and a pure tone threshold average loss of 54 
decibels in the left ear.  As noted, speech recognition 
scores were 80 percent and 92 percent in the right and left 
ears, respectively.  These findings correspond to level IV 
hearing in each ear in the right ear and level I hearing in 
the left ear.  38 C.F.R. § 4.85, Table VI (1998).  A 
noncompensable rating is assigned for bilateral defective 
hearing where the pure tone threshold average in one ear is 
54 decibels, with speech recognition ability of 92 percent 
correct (level I), and, in the other ear, the pure tone 
threshold average is 63 decibels, with speech recognition 
ability of 80 percent correct (level IV).  38 C.F.R. § 4.85, 
Code 6100.  Thus, a zero percent disability evaluation is 
warranted under the schedular criteria for hearing 
impairment. 

In reaching its decision the Board has considered the 
veteran's statements in the record, as well as the history of 
the hearing loss and the possible application of other 
provisions of 38 C.F.R. Parts 3 and 4, including whether the 
claim should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  However, the 
Board finds that the record does not show the veteran's 
disability to be so exceptional or unusual as to render 
application of the regular schedular standards impractical.  
The totality of the evidence of record does not show that the 
veteran's bilateral hearing impairment has interfered with 
employment beyond the level contemplated by the assigned 
evaluation or necessitated frequent periods of 
hospitalization.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.  38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for bilateral high frequency hearing loss 
is denied. 



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals



 

